DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 10/12/2021 has been received and entered into record. As a result, claims 1, 4, 8, 14, 15, and 17-19 have been amended and claims 2, 3, 11, 13, and 16 have been canceled. Therefore, claims 1, 4-10, 12, 14, 15, and 17-20 are presented for examination. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 repeats the same limitations as presented in claim 12. The examiner suggests canceling claim 17. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. ("Li") [U.S. Pub. 2019/0082240] in view of Sinha et al. ("Sinha") [U.S. Pub. 2017/0284691].

With regard to claim 1, Li teaches a heating, ventilation and air-conditioning (HVAC) system for a structure ("a residential or commercial heating, ventilation, and air conditioning (HVAC) system [par. 0019]"), comprising one or more of: 
an outdoor unit [fig. 6C: Outdoor Condenser (664), Electric Motors (654, 656)] disposed at an exterior of the structure ("outdoor condenser [par. 0059]"); at 
an indoor unit [fig. 6C: Air Handler (662), Electric Motor (652)] disposed at an interior of the structure ("a residential or commercial heating, ventilation, and air conditioning (HVAC) system [par. 0019];" it is implied that an air handler in a residential system is in an interior of a structure); and 
a thermostat [fig. 6C: Thermostat (676)], which is wirelessly communicative with an external entity ("computing device 622 is in communication with wireless thermostat 676 via wireless router 658 [par. 0060]" and [fig. 6C] where Thermostat (676) is wirelessly communicative with Database Server (614), Diagnostic Tool (616), Computing Device (622), Wireless Router (658)) and with each of the outdoor and indoor units ("wireless thermostat 660 detects ambient temperature and transmits at least one input signal to system controller 674 via wired communication connection 678. Subsequently, system controller 674 transmits the input signal to interface circuit 672 via wired communication connection 678. Then, interface circuit 672 wirelessly transmits the input signal to electric motor 652. Once electric motor 652 receives the input signal, electric motor 652 transmits the input to electric motors 654 and 656, via repeater 620, and activates the HVAC system [par. 0060]"), 
wherein: 
various operations of each of the outdoor and indoor units are controllable to maintain desired environmental conditions in the interior of the structure ("wireless thermostat 660 detects ambient temperature and transmits at least one input signal to system controller 674 via wired communication connection 678. Subsequently, system controller 674 transmits the input signal to interface circuit 672 via wired communication connection 678. Then, interface circuit 672 wirelessly , and 
the outdoor and indoor units (see [fig. 5] which is the same for all motors, i.e., outdoor and indoor units) each comprising: 
a processing element [fig. 5: Motor Management Module (201)] configured to control equipment operations in accordance with control software ("motor management module 201 includes … a microcontroller 502 for implementing an algorithm to control one or more gate drivers 504 to operate power semiconductor switches 500 [par. 0034]" and "application source code, application object code, source code portions of interest, object code portions of interest, configuration data, execution events, and/or any other type of data … firmware and/or initial motor configuration data for microcontroller 502 [par. 0040]") and to generate and store diagnostic information ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]"); and 
a wireless transceiver [fig. 5: Wireless Communication Module (508)], which is wirelessly communicative with the thermostat ("wireless thermostat 660 detects ambient temperature and transmits at least one input signal to system controller 674 via wired communication connection 678 … wirelessly transmits the input signal to electric motor 652. Once electric motor 652 receives the input signal, electric motor 652 transmits the input to electric motors 654 and 656 [par. 0060]") and with the external entity ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]" and "any electric motor 602 within a WSN is capable of wirelessly communicating with external devices 604 and/or other electric motors 602 [par. 0041]" and "A plurality of different types of external devices 604 may communicate wirelessly with electric motor 602 … a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]"), by which the diagnostic information is accessed ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]").
Although Li teaches the control software (as presented above) and transmitting software ("diagnostics tool 616 generates a solution and transmits wirelessly the solution to the electric motor 602. The electric motor 602 receives the solution and processor 606 executes the solution to 
In an analogous art (HVAC control), Sinha teaches where control software is updated ("MSPR platform 402 may also send automatic software updates to smart connected HVAC equipment 408 to add features and improve the performance of the equipment without any physical intervention [par. 0058]"). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have include Sinha's teachings of updating control software for HVAC equipment, with Li's teachings of the HVAC motor, for the benefit of improving performance of the motor.

With regard to claim 4, the combination above teaches the HVAC system according to claim 1. Li in the combination further teaches wherein the diagnostic information is accessible via the wireless communications between the processing element and the external entity via the wireless transceiver ("wireless communication module 508 to communicate with the external devices and other electric motors [par. 0036]" and "memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]").

With regard to claim 5, the combination above teaches the HVAC system according to claim 1. Li in the combination further teaches wherein the external entity comprises at least one of a Cloud computing element and a portable computing device ("external devices 604 may include a wireless network adapter 612 (such as BLE®-Wi-Fi™ gateway and home automation hub like Amazon Echo®), a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]" and "Computing device 622 may be any device … a smartphone [par. 0062]").
Note: claim is presented in the alternative. 

With regard to claim 6, the combination above teaches the HVAC system according to claim 1. Li in the combination further teaches the system further comprising one or more sensors distributed throughout the interior of the structure to sense environmental conditions therein ("detected air temperature from sensors 618 [par. 0060]"). 

With regard to claim 7, the combination above teaches the HVAC system according to claim 1. Li in the combination teaches the system further comprising a network repeater [fig. 6C: Repeater (620)] distributed to facilitate wireless communications between the wireless transceiver and the external entity ("Electric motors 654 and 656 are located inside an outdoor condenser 664 and are in communication with electric motor 652 via repeater 620 [par. 0059]").
Although Li teaches a network repeater, Li does not explicitly teach a plurality of network repeaters. However, Li does teach, "if the distance between two electric motors 602 is 400 feet and the input signal range is 328 feet, at least one repeater 620 would be required for the input signals to reach each electric motor 602 [par. 0054]."
Because Li teaches where based on distance, at least one repeater can be used, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized multiple repeaters, depending on the distance between motors and the number of motors in a configuration, since one having ordinary skill in the art would realize that multiple repeaters would function the same way that a single repeater would and providing multiple repeaters would predictably allow a communication range to be greater.

Claims 8-10, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Atchinson et al. ("Atchinson") [U.S. Pub. 2018/0031266] in view of Ito et al. ("Ito") [U.S. Pub. 2016/0209074] further in view of Sinha.

With regard to claim 8, Li teaches a heating, ventilation and air-conditioning (HVAC) system for a structure ("a residential or commercial heating, ventilation, and air conditioning (HVAC) system [par. 0019]"), comprising one or more of: 
an outdoor unit [fig. 6C: Outdoor Condenser (664), Electric Motors (654, 656)] disposed at an exterior of the structure ("outdoor condenser [par. 0059]"); 
an indoor unit [fig. 6C: Air Handler (662), Electric Motor (652)] disposed at an interior of the structure ("a residential or commercial heating, ventilation, and air conditioning (HVAC) system [par. 0019];" it is implied that an air handler in a residential system is in an interior of a structure), 
the HVAC system further comprising a thermostat [fig. 6C: Thermostat (676)] configured to control various operations of the outdoor and indoor units to maintain desired environmental conditions in the interior of the structure ("wireless thermostat 660 detects ambient temperature and transmits at least one input signal to system controller 674 via wired communication connection 678. Subsequently, system controller 674 transmits the input signal to interface circuit 672 via wired communication connection 678. Then, interface circuit 672 wirelessly transmits the input signal to electric motor 652. Once electric motor 652 receives the input signal, electric motor 652 transmits the input to electric motors 654 and 656, via repeater 620, and activates the HVAC system [par. 0060]"), 
wherein: 
each of the outdoor and indoor units (see [fig. 5] which is the same for all motors, i.e., outdoor and indoor units) comprises a wireless transceiver [fig. 5: Wireless Communication Module (508)] which is communicative with an external entity ("Computing device 622 may be in direct communication with electric motors 652, 654, and 656 if computing device 622 and electric motors 652, 654, and 656 use similar wireless technology, such as Bluetooth® [par. 0060]" and "for transmission to one or more external devices upon request [par. 0040]" and "A plurality of different types of external devices 604 may communicate wirelessly with electric motor 602. In the exemplary embodiment, external devices 604 may include a wireless network adapter 612 (such as BLE®-Wi-Fi™ gateway and home automation hub like Amazon Echo®), a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]"), 
the thermostat is wirelessly communicative with the external entity ("computing device 622 is in communication with wireless thermostat 676 via wireless router 658 [par. 0060]" and [fig. 6C] where Thermostat (676) is wirelessly communicative with Database Server (614), Diagnostic Tool (616), Computing Device (622), Wireless Router (658)) and with the wireless transceiver of each of the outdoor and indoor units  ("wireless thermostat 660 detects ambient temperature and transmits at least one input signal to system controller 674 via wired communication connection 678. Subsequently, system controller 674 transmits the input signal to interface circuit 672 via wired communication connection 678. Then, interface circuit 672 wirelessly transmits the input signal to electric motor 652. Once electric motor 652 receives the input signal, electric motor 652 transmits the input to electric motors 654 and 656, via repeater 620, and activates the HVAC system [par. 0060]"), 
the outdoor unit further comprises a first processing element [fig. 5: Motor Management Module (201)] configured to control equipment operations in accordance with first control software ("motor management module 201 includes … a microcontroller 502 for implementing an algorithm to  and to generate and store first diagnostic information  ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]")
wherein the first diagnostic information is accessible via wireless communications between the first processing element and the external entity ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]" and "any electric motor 602 within a WSN is capable of wirelessly communicating with external devices 604 and/or other electric motors 602 [par. 0041]" and "A plurality of different types of external devices 604 may communicate wirelessly with electric motor 602 … a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]" and "Computing device 622 may be in direct communication with electric motors 652, 654, and 656 if computing device 622 and electric motors 652, 654, and 656 use similar wireless technology, such as Bluetooth® [par. 0060]"), and 
the indoor unit further comprises a second processing element [fig. 5: Motor Management Module (201)] configured to control equipment operations in accordance with second control software ("motor management module 201 includes … a microcontroller 502 for implementing an algorithm to control one or more gate drivers 504 to operate power semiconductor switches 500 [par. 0034]" and "application source code, application object code, source code portions of interest, object code portions of interest, configuration data, execution events, and/or any other type of data … firmware and/or initial motor configuration data for microcontroller 502 [par. 0040]") and to generate and store second diagnostic information  ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]")
wherein the second diagnostic information is accessible via direct wireless communications between the second processing element and the external entity ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]" and "any electric motor 602 within a WSN is capable of wirelessly communicating with external devices 604 and/or other electric motors 602 [par. 0041]" and "A plurality of different types of external devices 604 may communicate wirelessly with electric motor 602 … a 
Although Li further teaches (in various embodiments) communication with the external entity both directly and indirectly (See [fig. 6A] where Motor (602) can communicate directly with Database Server (614), Diagnostic Tool (616), Computing Device (622) and "any electric motor 602 within a WSN is capable of wirelessly communicating with external devices 604 and/or other electric motors 602 [par. 0041]." See [fig. 6B] where Motors (652, 654, 656) communicate indirectly with Database Server (614), Diagnostic Tool (616), Computing Device (622) through Adapter (612) and "electric motor 652 is located inside an air handler 662 and is in communication with wireless network adapter 612 … Wireless router 658 enables communication between database server 614, diagnostic tool 616, and electric motors 652, 654, and 656 [par. 0056]"), and communication between the indoor and outdoor units and the thermostat See [fig. 6C] where Motors (652, 654, 656) can wirelessly communicate with Wireless Thermostat (676)),
Li does not explicitly teach direct wireless communications between the first processing element and the external entity and indirect wireless communication between the first processing element, the thermostat and the external entity, and
indirect wireless communications between the second processing element, the thermostat and the external entity.
In an analogous art (HVAC control), Atchinson teaches indirect wireless communications between an outdoor unit, a thermostat and an external entity and also between an indoor unit, the thermostat and the external entity ("Thermostat 22 may be configured to communicate the collected data from indoor unit 28 and/or outdoor unit 30 to remote server 214 via network 212 [par. 0063]" and "thermostat 22 is connected to indoor unit 28 and/or outdoor unit 30 via RS-485, RS-232, WI-FI, and/or any other network or communication method [par. 0060]" and [fig. 2]).
In an analogous art (HVAC control), Ito teaches direct wireless communications between an outdoor unit and an external entity ("The communication unit 17 is configured to allow the mobile communication terminal such as the multifunction mobile phone 10 and the tablet PC 11 to be communicated by wireless communication means such as infrared communication, Bluetooth, and WiFi 
In light of Atchinson and Ito's teachings, it can be seen that various communication configurations between indoor units, outdoor units, thermostat, and external entities are known in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have combined Li's various embodiments (e.g., figures 6A-6C), yielding a system which can communicate in the indirect and direct configurations as taught by Atchinson and Ito, since the system would still provide communication between the indoor units, outdoor units, thermostat, and external entity and the combination would predictably allow the system to communicate more flexibly by allowing both indirect and direct communication. 
Although Li teaches the control software (as presented above) and transmitting software ("diagnostics tool 616 generates a solution and transmits wirelessly the solution to the electric motor 602. The electric motor 602 receives the solution and processor 606 executes the solution to troubleshoot the malfunction [par. 0051]"), Li does not explicitly teach where the first and second control software is updateable. 
In an analogous art (HVAC control), Sinha teaches where control software is updated ("MSPR platform 402 may also send automatic software updates to smart connected HVAC equipment 408 to add features and improve the performance of the equipment without any physical intervention [par. 0058]"). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have include Sinha's teachings of updating control software for HVAC equipment, with Li's teachings of the HVAC motor, for the benefit of improving performance of the motor.
	
With regard to claim 9, the combination above teaches the HVAC system according to claim 8. Li in the combination teaches the system further comprising one or more sensors distributed throughout the interior of the structure to sense environmental conditions therein ("detected air temperature from sensors 618 [par. 0060]"). 

With regard to claim 10, the combination above teaches the HVAC system according to claim 8. Li in the combination teaches the system further comprising a network repeater [fig. 6C: Repeater (620)] distributed to facilitate wireless communications between the thermostat, the external entity and the at least one of the one or more of the outdoor and indoor units ("computing device 622 wirelessly transmits input signals to electric motor [par. 0066]" and "computing device 622 is in communication with wireless thermostat 676 via wireless router 658 [par. 0060]" and "wireless thermostat 660 detects ambient temperature and transmits at least one input signal to system controller 674 … wirelessly transmits the input signal to electric motor 652 [par. 0060]" and "Electric motors 654 and 656 are located inside an outdoor condenser 664 and are in communication with electric motor 652 via repeater 620 [par. 0059];" thus the repeater facilitates communication for the computing device or thermostat to communicate with motors 654 and 656).
Although Li teaches a network repeater, Li does not explicitly teach a plurality of network repeaters. However, Li does teach, "if the distance between two electric motors 602 is 400 feet and the input signal range is 328 feet, at least one repeater 620 would be required for the input signals to reach each electric motor 602 [par. 0054]."
Because Li teaches where based on distance, at least one repeater can be used, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized multiple repeaters, depending on the distance between motors and the number of motors in a configuration, since one having ordinary skill in the art would realize that multiple repeaters would function the same way that a single repeater would and providing multiple repeaters would predictably allow a communication range to be greater.

With regard to claim 12, the combination above teaches the HVAC system according to claim 8. Li in the combination further teaches wherein the external entity comprises at least one of a Cloud computing element and a portable computing device ("external devices 604 may include a wireless network adapter 612 (such as BLE®-Wi-Fi™ gateway and home automation hub like Amazon Echo®), a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]" and "Computing device 622 may be any device … a smartphone [par. 0062]"). 
Note: claim is presented in the alternative.

With regard to claim 14, the combination above teaches the HVAC system according to claim 8. Li in the combination teaches the system further comprising one or more sensors distributed throughout the interior of the structure to sense environmental conditions therein ("detected air temperature from sensors 618 [par. 0060]").

With regard to claim 15, the combination above teaches the HVAC system according to claim 13. Li in the combination teaches the system further comprising a network repeater [fig. 6C: Repeater (620)] distributed to facilitate wireless communications between the thermostat, the external entity and the processing elements of each of the outdoor and indoor units ("computing device 622 wirelessly transmits input signals to electric motor [par. 0066]" and "computing device 622 is in communication with wireless thermostat 676 via wireless router 658 [par. 0060]" and "wireless thermostat 660 detects ambient temperature and transmits at least one input signal to system controller 674 … wirelessly transmits the input signal to electric motor 652 [par. 0060]" and "Electric motors 654 and 656 are located inside an outdoor condenser 664 and are in communication with electric motor 652 via repeater 620 [par. 0059];" thus the repeater facilitates communication for the computing device or thermostat to communicate with motors 654 and 656).
Although Li teaches a network repeater, Li does not explicitly teach a plurality of network repeaters. However, Li does teach, "if the distance between two electric motors 602 is 400 feet and the input signal range is 328 feet, at least one repeater 620 would be required for the input signals to reach each electric motor 602 [par. 0054]."
Because Li teaches where based on distance, at least one repeater can be used, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized multiple repeaters, depending on the distance between motors and the number of motors in a configuration, since one having ordinary skill in the art would realize that multiple repeaters would function the same way that a single repeater would and providing multiple repeaters would predictably allow a communication range to be greater.

With regard to claim 17, the combination above teaches the HVAC system according to claim 8. Li in the combination further teaches wherein the external entity comprises at least one of a Cloud computing element and a portable computing device ("external devices 604 may include a wireless network adapter 612 (such as BLE®-Wi-Fi™ gateway and home automation hub like Amazon Echo®), a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]" and "Computing device 622 may be any device … a smartphone [par. 0062]").


With regard to claim 18, Li teaches a method of operating a heating, ventilation and air- conditioning (HVAC) system for a structure ("a residential or commercial heating, ventilation, and air conditioning (HVAC) system [par. 0019]"), which comprises a thermostat [fig. 6C: Thermostat (676)], an outdoor unit [fig. 6C: Outdoor Condenser (664), Electric Motors (654, 656)] and Docket No.: 99278US02 (U301405US2)Page 5 of 11Application Serial No: 16/760,232  an indoor unit [fig. 6C: Air Handler (662), Electric Motor (652)], the method comprising: 
establishing direct wireless communications between the external entity and the indoor unit ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]" and "any electric motor 602 within a WSN is capable of wirelessly communicating with external devices 604 and/or other electric motors 602 [par. 0041]" and "A plurality of different types of external devices 604 may communicate wirelessly with electric motor 602 … a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]" and "Computing device 622 may be in direct communication with electric motors 652, 654, and 656 if computing device 622 and electric motors 652, 654, and 656 use similar wireless technology, such as Bluetooth® [par. 0060]"); 
transmitting control software ("application source code, application object code, source code portions of interest, object code portions of interest, configuration data, execution events, and/or any other type of data … firmware and/or initial motor configuration data for microcontroller 502 [par. 0040]" and "diagnostics tool 616 generates a solution and transmits wirelessly the solution to the electric motor 602. The electric motor 602 receives the solution and processor 606 executes the solution to troubleshoot the malfunction [par. 0051]") and accessing diagnostic information of the outdoor unit via the wireless communications ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]"); and
transmitting control software ("application source code, application object code, source code portions of interest, object code portions of interest, configuration data, execution events, and/or any other type of data … firmware and/or initial motor configuration data for microcontroller 502 [par. 0040]" and "diagnostics tool 616 generates a solution and transmits wirelessly the solution to the electric motor 602. The electric motor 602 receives the solution and processor 606 executes the solution to troubleshoot the malfunction [par. 0051]") and accessing diagnostic information of the indoor units via the wireless communications ("memory device 516 stores diagnostic data associated with operation of electric motor 10, for transmission to one or more external devices upon request [par. 0040]"). 
	Li does not explicitly teach establishing direct wireless communications between an external entity and the outdoor unit; establishing indirect wireless communication between the thermostat, the external entity and the outdoor unit, establishing indirect wireless communications between the thermostat, the external entity and the
In an analogous art (HVAC control), Atchinson teaches establishing indirect wireless communications between an outdoor unit, a thermostat and an external entity and also between an indoor unit, the thermostat and the external entity ("Thermostat 22 may be configured to communicate the collected data from indoor unit 28 and/or outdoor unit 30 to remote server 214 via network 212 [par. 0063]" and "thermostat 22 is connected to indoor unit 28 and/or outdoor unit 30 via RS-485, RS-232, WI-FI, and/or any other network or communication method [par. 0060]" and [fig. 2]).
In an analogous art (HVAC control), Ito teaches establishing direct wireless communications between an outdoor unit and an external entity ("The communication unit 17 is configured to allow the mobile communication terminal such as the multifunction mobile phone 10 and the tablet PC 11 to be communicated by wireless communication means such as infrared communication, Bluetooth, and WiFi or by wire, and to allow transmission of the operation data of the subject air conditioner [par. 0048]" and [fig. 3]).
In light of Atchinson and Ito's teachings, it can be seen that various communication configurations between indoor units, outdoor units, thermostat, and external entities are known in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have combined Li's various embodiments (e.g., figures 6A-6C), yielding a system which can communicate in the indirect and direct configurations as taught by Atchinson and Ito, since the system would still provide communication between the indoor units, outdoor units, thermostat, and external entity and the combination would predictably allow the system to communicate more flexibly by allowing both indirect and direct communication. 
Although Li teaches transmitting control software (as presented above), Li does not explicitly teach where the first and second control software is updateable. 
In an analogous art (HVAC control), Sinha teaches where control software is updated ("MSPR platform 402 may also send automatic software updates to smart connected HVAC equipment 408 to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have include Sinha's teachings of updating control software for HVAC equipment, with Li's teachings of the HVAC motor, for the benefit of improving performance of the motor.

With regard to claim 19, the combination above teaches the method according to claim 18. Li in the combination further teaches wherein the establishing of the wireless communications comprises providing the thermostat as a gateway between the external entity and the at least one of the outdoor and indoor units ("computing device 622 is in communication with wireless thermostat 676 via wireless router 658 [par. 0060]" and "A wire communication connection 678 is used between thermostat 676 and system controller 674, and between system controller 674 and interface circuit 672 … wireless communication between interface circuit 674 and electric motors 652, 654, and 656 [par. 0059];" where  presented in the combination of claim 18 above, various external entity can communicate through the thermostat). 

With regard to claim 20, the combination above teaches the method according to claim 18. Li in the combination further teaches wherein the external entity comprises at least one of a Cloud computing element and a portable computing device ("external devices 604 may include a wireless network adapter 612 (such as BLE®-Wi-Fi™ gateway and home automation hub like Amazon Echo®), a database server 614, a diagnostic tool 616, sensors 618, a repeater 620 (e.g., a Bluetooth® repeater), and a computing device 622 [par. 0045]" and "Computing device 622 may be any device … a smartphone [par. 0062]").
	Note: claim is presented in the alternative.

Response to Arguments
Applicant's arguments filed 10/12/2021 with regard to claim 1 have been fully considered but they are not persuasive. Applicant argues that, "The claim is thus directed to the notion that the control software of the outdoor unit is updated and the diagnostic information of the outdoor unit is accessed by wireless communications between the processing element of the outdoor unit and the external entity and by wireless communications between the processing element of the outdoor unit, the thermostat and the external entity. The claim is thus directed also to the notion that the control software of the indoor unit is updated and the diagnostic information of the indoor unit is accessed by wireless communications between the processing element of the indoor unit and the external entity and by wireless communications between the processing element of the indoor unit, the thermostat and the external entity [remarks page 8]."
The examiner respectfully disagrees. As currently presented, claim 1 only necessitates that the wireless transceiver is communicative with the thermostat and with the external entity, and where the wireless transceiver is the component by which the control software is updated and the diagnostic information is accessed. The newly cited portions of Li teaches this limitation. The claim limitations do not necessitate the specific interaction where the control software of the indoor unit is updated and the diagnostic information of the indoor unit is accessed by wireless communications between the processing element of the indoor unit, the thermostat and the external entity. 
Applicant’s arguments with respect to claims 8 and 18 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, Atchinson and Ito are now relied upon to teach aspects of the indirect and direct communication. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castillo et al. [U.S. Pub. 2016/0209068] teaches an HVAC system control network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119